

RESIGNATION AGREEMENT AND MUTUAL RELEASE


This Resignation Agreement and Mutual Release (the “Agreement”) is entered into
this 5th day of June, 2008, by and between Neuro-Hitech, Inc., a Delaware
corporation (“Employer” or “Company”), and Gary Shearman (“Employee”).


Recitals


A. Employee has been employed by Employer as Chief Executive Officer and
President since August 27, 2007, pursuant to an Employment Agreement dated
August 22, 2007 (the “Employment Agreement”).


B. Employer and Employee have decided that Employee will resign from Employer,
effective June 5, 2008, under the terms set forth herein.


NOW, THEREFORE, in consideration of the promises contained herein, the adequacy
of which is hereby acknowledged, the parties agree as follows:


Agreements
Section 1 Resignation Date


Employee hereby resigns his employment with Employer and resigns as an officer
of Employer and as a member of Employer’s board of director, effective at the
close of business on June 5, 2008 (the “Resignation Date”).


Section 2 Separation Pay & Benefits


A. Accrued Salary and Vacation. At the first regularly scheduled payroll date
following the Resignation Date, Employer will issue Employee a final paycheck
for (i) all accrued but unpaid salary as of the Resignation Date, less required
and authorized tax withholding and deductions, (ii) one week’s vacation pay
(valued at $9,375.00), less required and authorized tax withholding and
deductions and (iii) reimbursable business expenses upon submission of an
applicable report in an approximate amount of $5000.


B. Severance. In addition, Employer shall pay Employee in a lump sum the amount
of $275,000, less required and authorized tax withholding and deductions. This
payment shall be made within five business days of the expiration of the
Revocation Period (as defined below).


C. Medical/Dental. Employer agrees to pay $22,560.84 representing Employee’s
medical and dental coverage premium for 12 months. This payment shall be made
within five business days of the expiration of the Revocation Period.


D. Attorney Fees. Employer shall pay Employee’s attorney’s fees associated with
Employee’s resignation in the amount of $4,000 payable to Halberstadt Curley,
LLC within five business days of the expiration of the Revocation Period.


--------------------------------------------------------------------------------




Section 3 Stock Options and Stock


Employee agrees that no stock options granted to him through the Employment
Agreement or any other agreement have been exercised, and all such stock options
are terminated by this Agreement.
 
Section 4 Employment Agreement: Non Competition and Confidential Information


Employee agrees that the Noncompetition and Nonsolicitation provisions in
Section 7, and the terms of Section 8 (Confidential Information), of the
Employment Agreement shall remain in full force and effect, are incorporated
herein by reference and Employee agrees to continue to be bound by the
restrictions and limitation set forth in Sections 7 and 8 of the Employment
Agreement.


Section 5 No Other Compensation or Benefits


Except as otherwise expressly stated in this Agreement or as otherwise required
by law, (a) the Employment Agreement shall be deemed terminated, (b) Employee
shall have no further rights under the Employment Agreement, and (c) Employee’s
participation in, entitlement to and accrual of all other compensation and
benefits shall cease as of the Resignation Date. 


Section 6 Property


Employee agrees to return all property of Employer, including all copies,
excerpts and summaries of such property in whatever form, within 30 days of the
Resignation Date. 


Section 7  Board Minutes


Employer’s Board of Directors shall approve all outstanding minutes of the Board
of Directors prior to the execution of this Agreement. Employee will be provided
a copy of all minutes of the Board of Directors adopted during the period of his
employment.


Section 8 Non Disparagement/Confidentiality


The parties agree not to make any oral or written statement or comment to
anyone, disparaging the other or Employer’s owners, directors, officers or
employees. Following execution of this agreement Employer will not use
Employee’s name in any marketing or public relations announcements. Further,
Employee shall be permitted to review and reasonably approve a press release
announcing Employee’s resignation of employment.


Section 9 Release


A. By Employee. In consideration for the benefits described herein, and for
other good and valuable consideration, Employee, on behalf of himself, his
heirs, executors, administrators, agents, representatives and assigns, hereby
forever releases Employer, and its affiliated entities, and its and their
officers, directors, owners, employees, agents, attorneys and representatives,
and each of their predecessors, successors and assigns, from any and all claims,
demands, suits, actions, damages, losses, expenses, charges or causes of action
of any nature whatsoever, whether known or unknown, relating in any way to any
act, omission, event, relationship, conduct, policy or practice prior to the
date Employee signs this Agreement, including without limitation his employment
with Employer and the separation therefrom (“Claims”). This release includes
without limitation Claims for discrimination under the Age Discrimination in
Employment Act (the “ADEA”); Claims for breach of any contract, including the
Employment Agreement; Claims for wrongful discharge; Claims for emotional
distress, defamation, fraud, misrepresentation or any other personal injury;
Claims for unpaid compensation; Claims relating to benefits; Claims for
attorneys' fees and costs; Claims for reinstatement of employment; and all other
Claims under any federal, state or local law or cause of action. Employee
represents that he has not filed any such Claims, and he further agrees not to
assert or file any such Claims in the future. It is understood and agreed that
this Mutual Release does not apply to claims for breach of the terms of this
Agreement nor does this Mutual Release apply to Employer’s existing and
continuing obligations to defend, indemnify and hold Employee harmless from
claims asserted by stockholders, vendors and others.

2

--------------------------------------------------------------------------------




B. By Employer. In consideration for the benefits described herein, and for
other good and valuable consideration, Employer, and its affiliated entities,
and its and their officers, directors, owners, employees, agents, attorneys and
representatives, and each of their predecessors, successors and assigns hereby
forever releases Employee, his heirs, executors, administrators, agents,
representatives and assigns, from any and all claims, demands, suits, actions,
damages, losses, expenses, charges or causes of action of any nature referred to
or raised in the May 13, 2008 letter to Employee from Employer, a copy of which
is attached as Exhibit A to this Agreement, and from any and all claims that
could have been asserted against Employee up to the Resignation Date.


Section 10 Complete Agreement


This Agreement represents the entire agreement of the parties and supersedes all
other agreements, discussions and understandings of the parties, concerning the
subject matter hereof. All other express or implied agreements of the parties
not expressly contained or incorporated by reference herein are terminated and
of no further force or effect. This Agreement may not be modified in any manner
except in a written document signed by both parties. Should any provision of
this Agreement be held to be invalid or unenforceable by a court of competent
jurisdiction, the remaining provisions of the Agreement shall continue in full
force and effect.

3

--------------------------------------------------------------------------------




Section 11 Consultation and Consideration


Employee has been and is advised and encouraged to consult with an attorney
prior to executing this Agreement. He may have a period of up to 21 days to
consider this Agreement, but he may knowingly and voluntarily take less time to
consider it. In addition, should Employee choose to sign the Agreement, he shall
have a period of seven days thereafter to revoke his signature and agreement and
to provide such notice of revocation in writing to the Employer (the “Revocation
Period”). Thus, this Agreement shall not become effective or enforceable until
the expiration of the seven day Revocation Period. In the event that Employee
exercises his right of revocation, Employer’s obligations hereunder shall cease,
and this Agreement shall become null and void. Employer’s obligations to begin
any payments, or to grant the stock, provided for herein shall, at its option,
not commence until expiration of the Revocation Period.


Section 12 Miscellaneous


A. Governing Law. This Agreement shall be construed exclusively in accordance
with the laws of the State of New York, without regard to the principles of
conflicts of laws therein.


B. Parties Bound, Assignment. This Agreement shall be binding upon and shall
inure to the benefit of Employer and its directors, officers, agents,
subsidiaries, affiliates, successors and assigns and Employee and his heirs and
assigns. Employee may not assign any right or obligation hereunder without
Employer’s prior written consent.


C. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and together which shall constitute
one and the same instrument.


D. Non-Admission. The Parties agree that nothing contained in this Agreement
shall be construed as an admission by Employer or Employee that it, or he have
engaged in any wrongdoing.


E. Notices. Any notices required or provided under this Agreement must be in
writing, and addressed to (A) Employer, c/o David Barrett, with a copy to
Jeffrey E. Jordan, Arent Fox LLP, 1050 Connecticut Avenue, NW, Washington, DC
20036; and to (B) Employee at his last known address provided to the Employer in
writing.


EMPLOYEE HAS HAD AN OPPORTUNITY TO CAREFULLY REVIEW AND CONSIDER THIS AGREEMENT
WITH AN ATTORNEY, AND HE HAS HAD SUFFICIENT TIME TO CONSIDER IT. AFTER SUCH
CAREFUL CONSIDERATION, HE KNOWINGLY AND VOLUNTARILY ENTERS INTO THIS AGREEMENT
WITH FULL UNDERSTANDING OF ITS MEANING AND EFFECT.

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.


GARY SHEARMAN
  NEURO-HITECH, INC.            
/s/ Gary Shearman
  By:
 /s/  Reuben Seltzer
 
Gary Shearman
   
Reuben Seltzer
       
Vice Chairman
           
Date: June 5, 2008
  Date: June 5, 2008  



Exhibit A – Letter dated May 13, 2008

5

--------------------------------------------------------------------------------


 